 Case 8:20-cv-02843-KKM-AAS Document 8 Filed 02/11/21 Page 1 of 2 PageID 60




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

RUMIEL MUNATAS BEY,

      Plaintiff,

v.                                                Case No. 8:20-cv-2843-T-KKM-AAS

RICKEY H. BINET, et al.,

     Defendants.
____________________________________/

                                        ORDER

      Rumiel Munatas Bey moves to proceed in forma pauperis. (Docs. 1, 2). The

Magistrate Judge took Bey’s motion under advisement pending amendment of his

affidavit of indigency and complaint. (Doc. 5). Bey failed to amend either item;

accordingly, the Magistrate Judge recommends denying his motion to proceed in forma

pauperis and dismissing the action. (Doc. 7).

      The fourteen-day deadline for Bey to object to the Magistrate Judge’s report has

passed, and he has not filed an objection. As a result, and for the reasons stated in the

Magistrate Judge’s order (Doc. 5) and report (Doc. 7), the following is ORDERED:

      1.     Bey’s motion to proceed in forma pauperis (Doc. 2) is DENIED.

      2.     The Complaint (Doc. 1) is DISMISSED.

      3.     The Clerk is DIRECTED to terminate any pending motions and

             deadlines and close this case.
Case 8:20-cv-02843-KKM-AAS Document 8 Filed 02/11/21 Page 2 of 2 PageID 61




     ORDERED in Tampa, Florida, on February 11, 2021.




                                    2
